Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18, 21 and 22 in the reply filed on 19 July 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-16, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US Pat. Pub. 2015/0364434).
Regarding claim 1, Chen teaches a semiconductor device, comprising:
a first substrate [fig. 9, 200];
a first conductive line disposed on the first substrate, wherein the first conductive line comprises a plurality of first segments separated from one another [fig. 9, plurality of 206 separated from each other];
a second substrate opposite to the first substrate [fig. 9, 100];
a second conductive line disposed on the second substrate and adjacent to the first conductive line, wherein the second conductive line comprises a plurality of second segments separated from one another [fig. 9, plurality of106 separated from one another, vertically adjacent to 206]; and
a plurality of bonding structures between the first conductive line and the second conductive line [fig. 9, 130/132 and 230/230],
wherein each of the bonding structures is connected to a respective first segment of the plurality of first segments and a respective second segment of the plurality of second segments such that the plurality of first segments, the plurality of bonding structures and the plurality of second segments are connected in series [106 and 206 are connected to each other in series through 132/130/230 and 232].
Regarding claim 2, Chen discloses the semiconductor device of Claim 1, wherein each of the plurality of bonding structures comprises a first bonding substructure connected to the respective first segment, and a second bonding substructure connected to the respective second segment [fig.9,  substructure 130/132 are connected first segment 106 and substructure 230/232 are connected second segment 206].
Regarding claim 3, Chen teaches the semiconductor device of claim 2, wherein the first bonding substructure and the second bonding substructure are bonded to each other directly [fig. 9, 230/232 and 130/132 are bonded directly together].
Regarding claim 4, Chen discloses the semiconductor device of Claim 2, wherein the first bonding substructure comprises at least one first conductive via connected to the respective first segment, and a first bonding pad connected to the at least one first conductive via [fig. 9, conductive via 232 and bonding pad 230]; and/or
wherein the second bonding substructure comprises at least one second conductive via connected to the respective second segment, and a second bonding pad connected to the at least one second conductive via [fig. 9, conductive via 132 and bonding pad 130].
Regarding claim 6, Chen teaches the semiconductor device of claim 1, wherein one of the plurality of first segments overlaps two adjacent second segments of the plurality of second segments from a top view [fig. 9, center segment 206 overlaps two 106 segments below it from a top view].
Regarding claim 7, Chen discloses the semiconductor device of Claim 1, wherein a first cross section parallel to a top surface of the first substrate has a ratio of an area of the first conductive line to a total area of the first cross section substantially equal to or less than 30% [fig. 9, a cross section of the first substrate at the narrowest portions of 206 would yield a ratio of conductive line to total area less than 30%]; and/or
wherein a second cross section parallel to a top surface of the second substrate has a ratio of an area of the second conductive line to a total area of the second cross section substantially equal to or less than 30% [fig. 9, a cross section of the second substrate at the narrowest portions of 206 would yield a ratio of conductive line to total area less than 30%].
Regarding claim 8, Chen teaches the semiconductor device of Claim 1, further comprising
a first interconnect structure on the first substrate and a second interconnect structure on the second substrate, wherein the plurality of first segments of the first conductive line is a portion of a topmost metallization layer of the first interconnect structure [fig. 9, 204 are active devices and 206 are interconnect structures, 206 are the top most metallization layer allowing 204 to be interconnected] ; and/or
wherein the plurality of second segments of the second conductive line is a portion of a topmost metallization layer of the second interconnect structure [fig. 9, 104 are active devices and 106 are interconnect structures, 106 are the top most metallization layer allowing 104 to be interconnected].
Regarding claim 11, Chen discloses a semiconductor device, comprising:
a first die comprising a first topmost conductive line comprising a plurality of first segments separated from one another, and a plurality of first bonding substructures connected to the plurality of first segments [fig. 9, die 100, conductive line segments 106, bonding substructures 132/130]; and
a second die over the first die, wherein the second die comprises a second topmost conductive line comprising a plurality of second segments separated from one another, and a plurality of second bonding substructures connected to the plurality of second segments [fig. 9, die 200, conductive line segments 206, bonding substructures 232/230];
wherein the plurality of first bonding substructures is bonded to the plurality of second bonding substructures [fig. 9, 132/130 are bonded to 232/230]; and
wherein a cross section parallel to a bottom surface of the first die has a ratio of an area of the first topmost conductive line to a total area of the cross section substantially equal to or less than 30% [fig. 9, a cross section of the first die at the narrowest portions of 106 would yield a ratio of conductive line to total area less than 30%].
Regarding claim 12, Chen teaches the semiconductor device of claim 11, wherein the plurality of first bonding substructures is directly bonded to the plurality of second bonding substructures [fig. 9, 132/130 are directly bonded to 232/230].
Regarding claim 13, Chen discloses the semiconductor device of claim 11, wherein the plurality of first segments, the plurality of first bonding substructures, the plurality of second bonding substructures and the plurality of second segments are connected in series [fig. 9, 106 and 206 are connected to each other by 132/130 and 232/230, it can be considered a series connection].
Regarding claim 14, Chen teaches the semiconductor device of Claim 11,
wherein one of the plurality of first bonding substructures comprises at least one first conductive via connected to a respective first segment of the plurality of first segments, and a first bonding pad connected to the at least one first conductive via [fig. 9, conductive via 132 and bonding pad 130]; and/or
wherein one of the plurality of second bonding substructures comprises at least one second conductive via connected to a respective second segment of the plurality of second segments, and a second bonding pad connected to the at least one second conductive via [fig. 9, conductive via 232 and bonding pad 230].
Regarding claim 15, Chen discloses the semiconductor device of claim 14, wherein the first bonding pad is directly bonded to the second bonding pad [fig. 9, 130 is directly bonded to 230].
Regarding claim 16, Chen teaches the semiconductor device of Claim 11, wherein the first die further comprises a first interconnect structure comprising a topmost metallization layer, and wherein the first topmost conductive line is a portion of the topmost metallization layer of the first interconnect structure [fig. 9, 104 are active devices and 106 are interconnect structures, 106 are the top most metallization layer allowing 104 to be interconnected].
Regarding claim 21, Chen discloses a semiconductor device, comprising:
a first die comprising a first topmost conductive line comprising a plurality of first segments separated from one another, and a plurality of first bonding substructures connected to the plurality of first segments [fig. 9, die 100, first segments 106 , bonding substructure 132/130]; and
a second die over the first die, wherein the second die comprises a second topmost conductive line comprising a plurality of second segments separated from one another, and a plurality of second bonding substructures connected to the plurality of second segments [fig. 9, die 200, first segments 206 separated from each other vertically as well as horizontally, bonding substructure 232/230],
wherein one of the plurality of first segments is connected to adjacent two of the plurality of second segments via respective first bonding substructures of the plurality of first bonding substructures and respective second bonding substructures of the plurality of second bonding substructures [106 is connected to two vertically adjacent segments 206 through bonding substructures 130/132 and 230/232].
Regarding claim 22, Chen teaches the semiconductor device of Claim 21, wherein the plurality of first bonding substructure comprise at least one first conductive via connected to a respective first segment of the plurality of first segments, and a first bonding pad connected to the at least one first conductive via [fig. 9, first bonding pad 130, first conductive via 132];
wherein the plurality of second bonding substructures comprise at least one second conductive via connected to a respective second segment of the plurality of second segments, and a second bonding pad connected to the at least one second conductive via [fig. 9, second bonding pad 130, second conductive via 232]; and
wherein the first bonding pad is connected to the second bonding pad [fig. 9, 130 is connected to 230].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-4, 6-8, 11-16, 21 and 22 above, and further in view of the following arguments.
Regarding claim 5, Chen shows first segments 206 as well as second segments 106 having a first/second length through the substrate, and separated from adjacent ones by a spacing.  Chen fails to specifically teach the ratio of length to spacing for either the first or second segments.  However,  one of ordinary skill in the art would have been led to the recited ratio of dimensions through routine experimentation and optimization to achieve a desired level contact density overall size of device.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 18, Chen teaches the first die and second die contain active devices and fails to teach different technology nodes for the respective dies.  However, Chen does teach at least one of the substrates can be an interposer and lack active devices which would give it a different technology node than a wafer with transistors or the like thereon [paragraph [0015]]. It would be well known in the art to bond a device wafer to an interposer wafer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Chen by having one wafer be active devices and the other be an interposer, so the first and second dies are formed with different technology nodes.  The ordinary artisan would have been motivated to modify Chen in the manner set forth above for at least the purpose of utilizing known materials and processes to successfully fabricate a working device.
Allowable Subject Matter
Claims 9, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816